



Exhibit 10.1

FIRST AMENDMENT TO AMEDNED AND RESTATED
THROUGHPUT AND DEFICIENCY AGREEMENT
This Amendment is made and entered into as of the Effective Date by and between
PHILLIPS 66 CARRIER LLC, a Delaware limited liability company (“Carrier”), and
PHILLIPS 66 COMPANY, a Delaware corporation (“Company”), and amends that certain
AMEDNED AND RESTATED THROUGHPUT AND DEFICIENCY AGREEMENT between Carrier and
Company and made as of July 26, 2013 (the “Agreement”). This Amendment is
effective as of July 26, 2013.
The Agreement is amended by replacing subsection (d) of Section 3.05 with the
following:
“(d)    With respect to any Calendar Quarter in which the volume of Commodities
transported from the Origin Point at the Wood River Refinery to the Terminal
exceeds the Wood River Base Capacity multiplied by the number of days in such
Calendar Quarter, then Carrier shall refund to Company an amount equal to such
excess volume multiplied by the then-applicable Tariff Rate up to a maximum of
the aggregate of the Wood River Reservation Fees paid by Company for each Month
during such Calendar Quarter.”
The Agreement is further amended by adding the following subsection (e) of
Section 3.05:
“(e)    With respect to any Calendar Quarter in which the volume of Commodities
transported from the Origin Point at the Terminal to Explorer exceeds the
Hartford Base Capacity multiplied by the number of days in such Calendar
Quarter, then Carrier shall refund to Company an amount equal to such excess
volume multiplied by the then-applicable Tariff Rate up to a maximum of the
aggregate of the Hartford Reservation Fees paid by Company for each Month during
such Calendar Quarter.”
Except as so amended, the Agreement shall remain in full force and effect.
IN WITNESS WHEREOF, Carrier and Company have signed this Agreement as of the
Effective Date.


 
PHILLIPS 66 CARRIER LLC    
 
 
By:
Phillips 66 Partners Holdings LLC,    
as Sole Member     
 
 
By:
Phillips 66 Partners LP,         
as Sole Member    
 
 
By:
Phillips 66 Partners GP LLC,        
as General Partner
 
PHILLIPS 66 COMPANY
 
 
 
 
By:
/s/ J.T. Liberti
By:
/s/ T.G. Taylor
 
J.T. Liberti
 
T.G. Taylor
 
Vice President and
Chief Operating Officer
 
Executive Vice President, Commercial,
Marketing, Transportation and Business Development

                        

Page 1